UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1004


THEODORE GRANGE,

                Plaintiff – Appellant,

          v.

SOUTHEASTERN MECHANICAL SERVICES, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-02725-JFM)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Grange, Appellant Pro Se.   Precious Murchison Gittens,
GREENBERG TRAURIG, LLP, Washington, D.C.; David W. Long-Daniels,
Natasha L. Wilson, GREENBERG TRAURIG LLP, Atlanta, Georgia; John
Francis Scalia, GREENBERG TRAURIG, LLP, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore     Grange      appeals       the    district       court’s   order

granting    Southeastern       Mechanical         Services,       Inc.’s    motion      for

summary judgment on Grange’s race discrimination claim, brought

pursuant    to   Title   VII    of    the       Civil    Rights    Act     of   1964,    as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2010).    Finding no reversible error, we affirm.

            We review de novo a district court’s grant of summary

judgment.     Howard v. Winter, 446 F.3d 559, 565 (4th Cir. 2006).

Summary     judgment      is      appropriate            when      the      “pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and the moving party is

entitled to summary judgment as a matter of law.”                          Fed. R. Civ.

P. 56(c).

            To   establish      his    discrimination           claim,      Grange      was

first required to establish a prima facie case of discrimination

under the burden-shifting framework adopted by the Supreme Court

in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

Thus, Grange was required to show that (1) he belongs to a

protected class; (2) he applied and was qualified for a job for

which      Southeastern        Mechanical          was      seeking         applicants;

(3) despite his qualification, he was rejected; and (4) after



                                            2
his   rejection,   the    position    remained   open   and   the   employer

continued to seek applicants.

           We hold that Grange failed to establish a prima facie

case of discrimination and, therefore, we need not proceed under

the McDonnell Douglas framework.          Grange could not show that he

was qualified and rejected despite his qualifications.              In fact,

the evidence showed that Southeastern Mechanical Services did

not hire Grange as a welder because he failed his pre-employment

welding test.

           Accordingly, we affirm the district court’s judgment.

Consequently, we deny Grange’s motion to appoint counsel.                 We

dispense   with    oral    argument    because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3